In re Auxt, Ericksson; Auxt, Erik A.; Auxt, Flynn; — Defendant(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, Nos. 416,821, 414,848; to the Court of Appeal, First Circuit, No. CW96 2078.
Granted. Judgment of the trial court ordering production of the statement is reversed and set aside. Plaintiff failed to show that denial of production or inspection will unfairly prejudice him in preparing his claim or defense or will cause him undue hardship or injustice. La.Code Civ.P. art. 1424; cf. Ogea v. Jacobs, 344 So.2d 953 (La.1977). Case remanded to the trial court for further proceedings.
LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
VICTORY, J., not on panel.